UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CHEMED CORPORATION (Name of Registrant as Specified in Its Charter) MMI INVESTMENTS, L.P. MCM CAPITAL MANAGEMENT, LLC JOHN S. DYSON CLAY B. LIFFLANDER SCOTT J. CROMIE JAMES FOY PETER A. MICHEL CARROLL R. WETZEL, JR. (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On April 27, 2009, MMI Investments, L.P. (“MMI Investments”), together with the other participants named herein (collectively, the “MMI Group”), made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying GOLD proxy to be used to solicit votes for the election of its slate of director nominees at the at the 2009 annual meeting of stockholders (the “Annual Meeting”) of Chemed Corporation (the “Company”). Item 1:On May 20, 2009, MMI Investments issued the following press release announcing the withdrawal of its slate of nominees for election to the Board of Directors of the Company at the Annual Meeting.The MMI Group will not vote any proxies received from stockholders of the Company at the Annual Meeting. MMI WITHDRAWS ITS NOMINATION OF DIRECTORS FOR THE CHEMED BOARD NEW YORK, NY, May 20, 2009 MMI Investments, L.P. (“MMI”) today announced that it has sent a letter to the board of Chemed Corporation (“Chemed”) withdrawing its nomination of director candidates for Chemed’s board. The full text of MMI’s letter follows: May 20, The Board of Directors c/o Chairman George J. Walsh III Chemed
